Nichols, Justice.
In Count 2 of a two-count accusation, the defendant was charged with using abusive language to another tending to cause a breach of the peace (Code Ann. § 26-2610, effective July 1, 1969). Upon his arraignment the defendant pleaded not guilty and a demurrer to such count of the indictment was overruled. Certification for immediate review was made and the present appeal filed. Held:
Assuming arguendo that the defendant’s demurrer properly raised a question as to the constitutionality of the above cited provision of the Criminal Code, yet the decision of this court in Wilson v. State, 223 Ga. 531 (156 SE2d 446) in which an attack was made on similar language of the Criminal Code in effect prior to July 1, 1969 (Code § 26-6303), the trial court properly overruled the defendant’s demurrer.

Judgment affirmed.


All the Justices concur.